DETAILED ACTION
Application filed on 12/13/2019.
Claims 57-76 are pending.
Claims 1-56 are canceled. 
Claims 57-76 are allowed. 
Information Disclosure Statement
5.	As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 12/13/2019, 11/04/2020, 03/01/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Terminal Disclaimer
Terminal Disclaimer filed on 07/15/2021 for patent 10555251, and application 16713545 and 16713688.  
REASONS FOR ALLOWANCE
 The present invention is directed to efficient communication of network identifiers.  Each independent claim identifies the uniquely distinct features: regarding claim 57, for a first index being mapped to two or more network identifiers, signaling, in the communications, a number of network nodes that correspond to the first index, in combination with other limitations in the claim.  
The closest prior art, Jaakkola et al., (US 2007/0275717 A1, herein after Jaakkola) disclose conventional way of a BSS transition Management Response frame body 320 and a status code 327…receiving a signal from a terminal configured to utilize a power-
Claims 75 and 76 encompasses limitations that are similar to claim 57. Thus, claims 75 and 76 are allowed based on the same reasoning as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473